DETAILED ACTION
This communication is in responsive to amendment for Application 16/903567 filed on 5/18/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 18-37 are presented for examination.

Response to Arguments
Applicant’s arguments in the amendment filed on 5/18/2022 regarding claim rejection under 35 USC § 103 with respect to Claims 18-37 have been considered and found unpersuasive. Additionally, Arguments with respect to MacLellan were considered and found persuasive, thus the rejection is moot. Also note the new ground of rejection for the new amendments. 
Applicant argues that Stoddard does not suggest or disclose sender’s address nor one of ordinary skill in the art modify the teachings as stated in the non-final (Remarks p. 9-10). Examiner disagrees because Stoddard teachings still apply to both sender input filed as much as recipient address filed. 
Stoddard teaches all the elements in the claim for a recipient address filed not a sender address filed. Moreover, the sender address input filed -like the recipient address filed is a standard filed.  Furthermore, Stoddard’s message analysis and name extraction applies to both recipient or sender address input filed because Stoddard analyzes the same content chunk of the same message to extract the same information required to generate an email address for the standard input filed. The extracted information then is used for the sender or recipient address filed. In the claims, the extracted information is used for the sender input filed. In other words, the same analysis to the same message take place to extract same required information regardless of what field of email address is used. Therefore, since same analysis of same message and same extracted information is used in the same way, Stoddard’s teachings apply to the sender input filed as much as recipient filed. 
Applicant argues that Zhou does not suggest or disclose populating an empty sender address filed with an actual (non-alias) email address (Remarks p. 10-11). Examiner disagrees because Zhou teachings still apply to the claim invention. 
There is nothing in the claim that states an empty sender address filed or actual email address. Examiner is not sure where is this language from. Since when an alias is not an actual email address? 
Thus, Examiner maintains his rejection and interpretation. 
Applicant argues that no motivation to combine Stoddard and Zhou (Remarks p. 11-12). Examiner disagrees because Stoddard and Zhou teachings still apply to the claim invention and both references are combinable. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
 In this case, Stoddard teach every element of the claims but for the recipient side. Stoddard teachings applies to both sender and recipient side of analysis because the analysis is done in the same manner to the same message where the same required information for both sender or recipient email address input filed is generated. Zhou on the other hand teaches Zhou teaches “sender address” list in Fig. 6A step 608 and Fig. 6B. where the content of messages is divided and analyzed to parse out aliases in the same manner as Stoddard, see ¶0081-¶0087 & Fig. 12.  
In other words, the same division and analysis of message content is done in both references to extract both needed information where Zhou goes in further details about using the extracted information to generate sender address. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed inventio to incorporate the teachings of Zhou into the system of Stoddard in order to protect e-mail sender identity by redirecting e-mail messages to an e-mail forwarding server via use of customized recipient e-mail addresses (abstract). Utilizing such teachings enable the system to provide various techniques of customizing recipient e-mail address, which allow users easily choose one of their alias e-mail addresses, or use system generated random alias e-mail addresses, or schedule message delivery (¶0015). 
Applicant the new amendment overcome Zhou in Remarks p. 15-16. Examiner disagrees because Zhou teachings still apply to other independent claims that are not amended. Additionally, Zhou’s teachings are used as a secondary art to teach sender’s email address and Stoddard is used for present state. Moreover, the claim did not call for the address sender input but rather claim 25 calls for “main input box” which is the same as the box where the message content is in. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-15 of U.S. Patent No. 10721203 B2 (issued patent).
The issued patent anticipates every element of the current application claims. For example, claim 13 is much narrower than current application independent claims but every element of the current application is disclosed in the issued patent. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-37 are rejected under 35 U.S.C. 103 as being unpatentable over  
Stoddard et al. (hereinafter Stoddard) US 2012/0089692 A1 in view of Teague US 2003/0229717 A1. 

Regarding Claim 25, Stoddard teaches a non-transitory, computer-readable medium, storing instructions that, when executed by a processor (Figs. 5-6), cause: 
analyzing a content of a message in a pre-sent state (¶0038 & Fig. 5 step 502 e.g. in FIG. 5, the flow 500 begins at processing block 502, where an email content analyzer device analyzes email content to identify information about potential intended recipients. Analyzing email content could include scanning the body, history, subject line, recipient and sender fields, originating sender, etc. of an email message. Moreover, see ¶0019-¶0020 & ¶0046-¶0056 & Figs. 6-7; content analyzer), the content being within at least one of a main input box or a subject input box of the message (see above. Also see Fig. 6 & ¶0042-¶0052; analyzes content of email message for possible intended recipient names including body 754 of Fig. 7); 
determining one or more content chunks for the content (see Fig. 7 and related paragraphs that illustrate a message divided into chunks e.g. user B (718) or User’ A 720 or User D (722) or 754 all are considered content chunks. Also see¶0054; In FIG. 8, the flow 800 begins at processing block 802, where an email content analyzer device analyzes received email content. Analyzing email content could include scanning the body, history, subject line, recipient and sender fields, originating sender, etc. of an email message to determine names of potential intended email recipients. In FIG. 9, the email content analyzer device can look names of potential intended recipients, such as name 922 “one content chunk.” The email content analyzer device can also determine potential intended recipient types based on the context of the names in the email message. For example, because name 922, for User B, appears to be in a greeting line of the email message, User B is probably a direct intended recipient type as opposed to a carbon-copy intended recipient type); 
extracting a sender name portion from at least one of the one or more content chunks (Fig. 7 & ¶0042-¶0046; user B (718) or User’ A 720 or User D (722) or 754 all are considered content chunks e.g. in the email body 754, User C addresses User D by name 722 e.g. the email content analyzer device could find that User B and User D possibly have a direct recipient type because the names 718 and 722 are both capitalized words followed by commas. On the other hand, the email content analyzer device could find that User A possibly has a carbon-copy recipient type because the name 720 is not followed by any punctuation. In some embodiments, User A's name might not be included at all within the email content, and so User A might be assumed by default to be a carbon-copy recipient type. In some embodiments, some words in context like "All," or "Team," could indicate that all intended recipients are probably direct recipient types); 
comparing the sender name portion with a directory entry (Fig. 7 & ¶0042-¶0060; those email addresses in the recipient fields 706, 708 might have contact record profiles stored within an email application database, address book, buddy list, etc. In FIG. 7, a contact profile record 730 includes a profile name field 732 and a profile email address field 734. The email content analyzer device can use an intended recipient name, like name 718, to search for a contact profile record that contains a matching name. In some embodiments, the email content analyzer device could search for actual names, nick names, short names, or any other such identifiers. Likewise, the email content analyzer device can use a draft email address, like 710, 712 or 716 to search for a contact profile record that contains a matching email address. Also see ¶0058; the flow 800 continues at processing block 812, where the email content analyzer device determines from analysis whether an indicator should be displayed based on other content, such as history or topic of email. In FIG. 10, a sender, User C, sends an email message to an email list. User C intends User B to be a direct recipient type, as indicated by the name 1022 in context of the email message. User B receives the email message because User B is a member of the list. However, the email message may not include User B's email address in either the direct recipient field 1006 or the carbon-copy recipient field 1008); 
generating a sender address proposal based on the directory entry (see above citation. For example, taking User D by name 722 as an example, the system generates userd@IBM.com in 716 of Fig. 7); 
and automatically filling an address field with the sender address input box proposal (see above citation. For example, taking User D by name 722 as an example, the system generates userd@IBM.com in 716 of Fig. 7).
Stoddard teaches all the elements in the claim for a recipient address filed not a sender address filed. Note that that the sender address input filed -like the recipient address filed is a standard filed.  Furthermore, Stoddard’s message analysis and name extraction applies to both recipient or sender address input filed because Stoddard analyzes the same content chunk to extract the same information required to generate an email address for the standard input filed. The extracted information then is used for the sender or recipient address filed. In the claims, the extracted information is used for the sender input filed. 
Teague on the other hand teaches selecting the correct alias for “sender address input filed” based on alias management rules that maps aliases to intended recipients. See Fig. 4 & ¶0049-¶0051. Also Figs. 6C-F illustrate an admin interface where a user may configure address groups and possible identities. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed inventio to incorporate the teachings of Teague into the system of Stoddard in order to select the correct sender email address information (abstract). Utilizing such teachings enable the system to manage the privacy of email identities used for correspondence (¶0051). Each user has one mailbox that contains all of the email for all of his or her email identities. Id. The system keeps track of which identity is used with each correspondent. Id. Additionally, each mailbox can span multiple domains allowing a user's choice of identity to also span multiple domains. Id. As will be seen, also included in the system suite are a Web-based user account, domain, and identity administration application and a Web-mail application. Id. 

Regarding Claim 26, Stoddard in view of Teague teaches the non-transitory, Stoddard further teaches computer-readable medium of claim 25, storing further instructions that, when executed by the processor, cause: determining that at least one of the one or more content chunks matches a predefined addressee identifier pattern (¶0019-¶0020 & ¶0046-¶0056 & Figs. 6-9; The email content analyzer device can use an intended recipient name, like name 718, to search for a contact profile record that contains a matching name. In some embodiments, the email content analyzer device could search for actual names, nick names, short names, or any other such identifiers. Likewise, the email content analyzer device can use a draft email address, like 710, 712 or 716 to search for a contact profile record that contains a matching email address. Also see MacLellan ¶0017-¶0025; pattern of message. also see Teague ¶0049-¶0050).

Regarding Claim 27, Stoddard in view of Teague teaches the non-transitory, Stoddard further teaches computer-readable medium of claim 25, storing further instructions that, when executed by the processor, cause: breaking the sender name portion into name fractions corresponding to respective data fields in the directory entry (¶0019-¶0020 & ¶0046-¶0056 & Figs. 6-9; The email content analyzer device can use an intended recipient name, like name 718, to search for a contact profile record that contains a matching name. In some embodiments, the email content analyzer device could search for actual names, nick names, short names, or any other such identifiers. Likewise, the email content analyzer device can use a draft email address, like 710, 712 or 716 to search for a contact profile record that contains a matching email address); and comparing the sender name portion with the directory entry using the name fractions (¶0019-¶0020 & ¶0046-¶0056 & Figs. 6-9; The email content analyzer device can use an intended recipient name, like name 718, to search for a contact profile record that contains a matching name. In some embodiments, the email content analyzer device could search for actual names, nick names, short names, or any other such identifiers. Likewise, the email content analyzer device can use a draft email address, like 710, 712 or 716 to search for a contact profile record that contains a matching email address).

Regarding Claim 28, Stoddard in view of Teague teaches the non-transitory, Stoddard further teaches computer-readable medium of claim 27, wherein breaking the sender name portion into name fractions comprises breaking the sender name portion into a prename, a surname, a title, or a salutation (¶0019-¶0020 & ¶0046-¶0056 & Figs. 6-9; The email content analyzer device can use an intended recipient name, like name 718, to search for a contact profile record that contains a matching name. In some embodiments, the email content analyzer device could search for actual names, nick names, short names, or any other such identifiers. Likewise, the email content analyzer device can use a draft email address, like 710, 712 or 716 to search for a contact profile record that contains a matching email address).

Regarding Claim 29, Stoddard in view of Teague teaches the non-transitory, Teague further teaches computer-readable medium of claim 25, wherein generating the sender address proposal comprises generating a sender address list (¶0050; sender’s alias list).

Regarding Claim 30, Stoddard in view of Teague teaches the non-transitory, computer-readable medium of claim 25, Teague further teaches wherein the instructions are executed at a predefined point of time (Table 3 & ¶0102; time period).

Regarding Claim 31, Stoddard in view of Teague teaches the non-transitory, computer-readable medium of claim 25, Stoddard further teaches teaches wherein the method is executed in the form of an email plug-in, a browser add-on, or a mobile messaging application (Fig. 7 e.g. messaging application . Also see Teague ¶0135; web mail client).

	Claims 18-24 and 32-37 are substantially similar to the above claims, thus the same rationale applies. 

Claims 18, 25 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Stoddard et al. (hereinafter Stoddard) US 2012/0089692 A1 in view of Chu US 2009/0157824 A1. 

Regarding Claim 25, Stoddard teaches a non-transitory, computer-readable medium, storing instructions that, when executed by a processor (Figs. 5-6), cause: 
analyzing a content of a message in a pre-sent state (¶0038 & Fig. 5 step 502 e.g. in FIG. 5, the flow 500 begins at processing block 502, where an email content analyzer device analyzes email content to identify information about potential intended recipients. Analyzing email content could include scanning the body, history, subject line, recipient and sender fields, originating sender, etc. of an email message. Moreover, see ¶0019-¶0020 & ¶0046-¶0056 & Figs. 6-7; content analyzer), the content being within at least one of a main input box or a subject input box of the message (see above. Also see Fig. 6 & ¶0042-¶0052; analyzes content of email message for possible intended recipient names including body 754 of Fig. 7); 
determining one or more content chunks for the content (see Fig. 7 and related paragraphs that illustrate a message divided into chunks e.g. user B (718) or User’ A 720 or User D (722) or 754 all are considered content chunks. Also see¶0054; In FIG. 8, the flow 800 begins at processing block 802, where an email content analyzer device analyzes received email content. Analyzing email content could include scanning the body, history, subject line, recipient and sender fields, originating sender, etc. of an email message to determine names of potential intended email recipients. In FIG. 9, the email content analyzer device can look names of potential intended recipients, such as name 922 “one content chunk.” The email content analyzer device can also determine potential intended recipient types based on the context of the names in the email message. For example, because name 922, for User B, appears to be in a greeting line of the email message, User B is probably a direct intended recipient type as opposed to a carbon-copy intended recipient type); 
extracting a sender name portion from at least one of the one or more content chunks (Fig. 7 & ¶0042-¶0046; user B (718) or User’ A 720 or User D (722) or 754 all are considered content chunks e.g. in the email body 754, User C addresses User D by name 722 e.g. the email content analyzer device could find that User B and User D possibly have a direct recipient type because the names 718 and 722 are both capitalized words followed by commas. On the other hand, the email content analyzer device could find that User A possibly has a carbon-copy recipient type because the name 720 is not followed by any punctuation. In some embodiments, User A's name might not be included at all within the email content, and so User A might be assumed by default to be a carbon-copy recipient type. In some embodiments, some words in context like "All," or "Team," could indicate that all intended recipients are probably direct recipient types); 
comparing the sender name portion with a directory entry (Fig. 7 & ¶0042-¶0060; those email addresses in the recipient fields 706, 708 might have contact record profiles stored within an email application database, address book, buddy list, etc. In FIG. 7, a contact profile record 730 includes a profile name field 732 and a profile email address field 734. The email content analyzer device can use an intended recipient name, like name 718, to search for a contact profile record that contains a matching name. In some embodiments, the email content analyzer device could search for actual names, nick names, short names, or any other such identifiers. Likewise, the email content analyzer device can use a draft email address, like 710, 712 or 716 to search for a contact profile record that contains a matching email address. Also see ¶0058; the flow 800 continues at processing block 812, where the email content analyzer device determines from analysis whether an indicator should be displayed based on other content, such as history or topic of email. In FIG. 10, a sender, User C, sends an email message to an email list. User C intends User B to be a direct recipient type, as indicated by the name 1022 in context of the email message. User B receives the email message because User B is a member of the list. However, the email message may not include User B's email address in either the direct recipient field 1006 or the carbon-copy recipient field 1008); 
generating a sender address proposal based on the directory entry (see above citation. For example, taking User D by name 722 as an example, the system generates userd@IBM.com in 716 of Fig. 7); 
and automatically filling an address field with the sender address input box proposal (see above citation. For example, taking User D by name 722 as an example, the system generates userd@IBM.com in 716 of Fig. 7).
Stoddard teaches all the elements in the claim for a recipient address filed not a sender address filed. Note that that the sender address input filed -like the recipient address filed is a standard filed.  Furthermore, Stoddard’s message analysis and name extraction applies to both recipient or sender address input filed because Stoddard analyzes the same content chunk to extract the same information required to generate an email address for the standard input filed. The extracted information then is used for the sender or recipient address filed. In the claims, the extracted information is used for the sender input filed. 
Chu on the other hand teaches “sender address input filed” where a user selects a sender address based on analysis of characteristics of history information of messages between the sender and recipient. For example, in ¶0046 Chu states “when responding to a message previously received by one of the source accounts, aspects of the invention maintain or persist the original intended account as the source account (i.e., the "FROM" field). Alternative embodiments may enable the user to overwrite this automatic selection of the original intended account as the source account. A further embodiment of the invention may analyze each of the messages based on characteristics such as the first account, the second account, and one or more destination accounts for the stored messages. Another embodiment of the invention may establish a history to identify relationships based on the analysis of the characteristics. For example, suppose the user 110 frequently sends messages or makes phone calls to USER_C using the second account 118 or the cell phone 302-2, the system 100 may establish this history information and automatically configure the generating a message or a communication content for the USER_C or responding to a message from the USER_C based on the analyzed characteristics. In another embodiment, the system 100 may suggest a source account based on the history or the analyzed characteristics.” [Emphasis added]. See Figs. 4-7 & ¶0040-¶0049. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed inventio to incorporate the teachings of Chu into the system of Stoddard in order to select the correct sender email address information (abstract). By doing this, aspects of the invention beneficially maintain the proper continuity for both the user and the intended recipient because the user and the recipient can easily recognize the e-mail messages between each other (¶0043). Unlike previous implementations where an account is designated as a primary account, the primary account will replace the originally intended destination when the user wishes to respond to the message. Id. This may cause confusion on the recipient or this may unintentionally reveal to the recipient from the sender that the sender actually has different accounts that the recipient is not aware of. Id.  

	Claims 25 and 32 are substantially similar to the above claims, thus the same rationale applies.

Claims 18-37 are rejected under 35 U.S.C. 103 as being unpatentable over  
Stoddard et al. (hereinafter Stoddard) US 2012/0089692 A1 in view of Zhou US 2008/0052364 A1. 
Regarding Claim 18, Stoddard teaches a computer-implemented method of improving electronic messaging (Figs. 5-6), the method comprising: 
analyzing a content of a message (¶0038 & Fig. 5 step 502 e.g. in FIG. 5, the flow 500 begins at processing block 502, where an email content analyzer device analyzes email content to identify information about potential intended recipients. Analyzing email content could include scanning the body, history, subject line, recipient and sender fields, originating sender, etc. of an email message. Moreover, see ¶0019-¶0020 & ¶0046-¶0056 & Figs. 6-7; content analyzer), the content including at least one of a body or a subject of the message (see above. Also see Fig. 6 & ¶0042-¶0052; analyzes content of email message for possible intended recipient names including body 754 of Fig. 7); 
dividing the content into one or more content chunks (see Fig. 7 and related paragraphs that illustrate a message divided into chunks e.g. user B (718) or User’ A 720 or User D (722) or 754 all are considered content chunks. Also see¶0054; In FIG. 8, the flow 800 begins at processing block 802, where an email content analyzer device analyzes received email content. Analyzing email content could include scanning the body, history, subject line, recipient and sender fields, originating sender, etc. of an email message to determine names of potential intended email recipients. In FIG. 9, the email content analyzer device can look names of potential intended recipients, such as name 922 “one content chunk.” The email content analyzer device can also determine potential intended recipient types based on the context of the names in the email message. For example, because name 922, for User B, appears to be in a greeting line of the email message, User B is probably a direct intended recipient type as opposed to a carbon-copy intended recipient type); 
extracting a sender name portion from at least one of the one or more content chunks (Fig. 7 & ¶0042-¶0046; user B (718) or User’ A 720 or User D (722) or 754 all are considered content chunks e.g. in the email body 754, User C addresses User D by name 722 e.g. the email content analyzer device could find that User B and User D possibly have a direct recipient type because the names 718 and 722 are both capitalized words followed by commas. On the other hand, the email content analyzer device could find that User A possibly has a carbon-copy recipient type because the name 720 is not followed by any punctuation. In some embodiments, User A's name might not be included at all within the email content, and so User A might be assumed by default to be a carbon-copy recipient type. In some embodiments, some words in context like "All," or "Team," could indicate that all intended recipients are probably direct recipient types); 
comparing the sender name portion with a directory entry (Fig. 7 & ¶0042-¶0060; those email addresses in the recipient fields 706, 708 might have contact record profiles stored within an email application database, address book, buddy list, etc. In FIG. 7, a contact profile record 730 includes a profile name field 732 and a profile email address field 734. The email content analyzer device can use an intended recipient name, like name 718, to search for a contact profile record that contains a matching name. In some embodiments, the email content analyzer device could search for actual names, nick names, short names, or any other such identifiers. Likewise, the email content analyzer device can use a draft email address, like 710, 712 or 716 to search for a contact profile record that contains a matching email address. Also see ¶0058; the flow 800 continues at processing block 812, where the email content analyzer device determines from analysis whether an indicator should be displayed based on other content, such as history or topic of email. In FIG. 10, a sender, User C, sends an email message to an email list. User C intends User B to be a direct recipient type, as indicated by the name 1022 in context of the email message. User B receives the email message because User B is a member of the list. However, the email message may not include User B's email address in either the direct recipient field 1006 or the carbon-copy recipient field 1008); 
generating a sender address proposal based on the directory entry (see above citation. For example, taking User D by name 722 as an example, the system generates userd@IBM.com in 716 of Fig. 7); 
and automatically filling an address field with the sender address proposal (see above citation. For example, taking User D by name 722 as an example, the system generates userd@IBM.com in 716 of Fig. 7).
Stoddard teaches all the elements in the claim for a recipient address filed not a sender address filed. 
Zhou teaches “sender email address list” Fig. 6A step 608. Also note that the extracted alias short name 1204 (e.g., superman55) and the envelope sender address (e.g., joe.smith@mycorp.com) are used to search lookup table 1200 (as shown in FIG. 12) “directory entry” and obtains associated alias e-mail address 1202 (e.g., superman55@akapost.com). Also see Fig. 6A & ¶0061-¶0072; search the sender name address with associated alias email addresses, see ¶0083 & Figs. 5 & 12. Also see Fig. 6A & ¶0061-¶0072; search the sender name address with associated alias email addresses. 
Moreover, Zhou teaches “sender address” list in Fig. 6A step 608 and Fig. 6B. note that content of messages is divided and analyzed to parse out aliases, see ¶0081-¶0087 & Fig. 12.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed inventio to incorporate the teachings of Zhou into the system of Stoddard in order to protect e-mail sender identity by redirecting e-mail messages to an e-mail forwarding server via use of customized recipient e-mail addresses (abstract). Utilizing such teachings enable the system to provide various techniques of customizing recipient e-mail address, which allow users easily choose one of their alias e-mail addresses, or use system generated random alias e-mail addresses, or schedule message delivery (¶0015). 

Regarding Claim 19, Stoddard and Zhou teach the limitation where Zhou further teaches the computer-implemented method of claim 18, wherein analyzing the content of the message further comprises: dividing a content area for the content into one or more content chunks (¶0081-¶0087 & Fig. 12; content of message is divided and analyzed to parse out aliases); and determining that at least one of the one or more content chunks matches a predefined addressee identifier pattern (¶0081-¶0087 & Fig. 12; after parsing address, the system uses Fig. 12 that includes predefined addressee identifier pattern to select correct alias), wherein extracting the sender name portion comprises extracting the sender name portion from the at least one of the one or more content chunks (¶0081-¶0087 & Fig. 12; content of message is divided and analyzed to parse out aliases).

Regarding Claim 20, Stoddard and Zhou teach the limitation where Zhou further teaches the computer-implemented method of claim 18, further comprising: breaking the sender name portion into name fractions corresponding to respective data fields in the directory entry (¶0048-¶0072, ¶0083 & Fig. 12; breaking sender address to short name 1204 and other parts for searching the lookup table); 
and comparing the sender name portion with the directory entry using the name fractions (¶0048-¶0072, ¶0083 & Fig. 12; breaking sender address to short name 1204 and other parts for searching the lookup table).

Regarding Claim 21, Stoddard and Zhou teach the limitation where Zhou further teaches the computer-implemented method of claim 20, wherein breaking the sender name portion into name fractions comprises breaking the sender name portion into a prename, a surname, a title, or a salutation (¶0083 & Fig. 12; breaking sender address to short name 1204).

Regarding Claim 22, Stoddard and Zhou teach the limitation where Zhou further teaches the computer-implemented method of claim 18, wherein generating the sender address proposal comprises generating a sender address list (Fig. 12; generating actual email addresses and aliases).

Regarding Claim 23, Stoddard and Zhou teach the limitation where Zhou further teaches the computer-implemented method of claim 18, wherein the method is executed at a predefined point of time (¶0093-¶0097; scheduling delivery of a message where the above method is implemented accordingly).

Regarding Claim 24, Stoddard and Zhou teach the limitation where Zhou further teaches the computer-implemented method of claim 18, wherein the method is executed in the form of an email plug-in, a browser add-on, or a mobile messaging application (Fig. 7; email forwarding server).

	Claims 25-37 are substantially similar to the above limitations, thus the same rationale applies. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455